Title: James Madison to Richard Forrest, 23 September 1828
From: Madison, James
To: Forrest, Richard


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Sepr. 23. 1828
                            
                        
                        I recd. your favor of the 5th. when I was prevented from acknowledging it by a bilious attack which has left
                            me but little fitted even yet for the use of the pen.
                        The letter you enclosed from Mr. Rich holds out an interesting opportunity for valuable acquisitions to
                            Learned Libraries. But I fear the scanty resources of our University will deprive it of a share in them
                        Maryland it seems is more fortunate in her Corn Crop, than the greater part of Virga. where the drought has
                            been intense. The Tobo. Crop, tho’ not as short as your estimate of that in Maryland, suffered so much in the outset from
                            the same causes, and from the want of rain thro’ the whole season, that it will make a poor figure in the Market. In this
                            particular neighborhood, if the frost spares us for ten days, & the weather be otherwise favorable, we shall be
                                comparatively well off.
                        You say nothing of your health. I hope our mineral fountains, and Mountain Climate did for it all that was
                            necessary; and that you will not forget the road to a remedy should you again need it.
                        I beg you to present me in the best terms & with my best wishes to Mrs. Forrest & the young
                            ladies, in which Mrs. Madison cordially unites, and to receive for yourself my continued esteem & friendly
                            respects.
                        
                            
                                James Madison
                            
                        
                    